Ilshey, J.
This is a contest for the curatorship of the vacant and intestate succession of Thomas E. Vick, who died in the year 1866.
*76The applications of Charles C. Williams and of Americus V. Williams, were filed in Court, respectively, on the 12th and 16th of April, 1866.
As Charles C. Williams was the one who first “presented Ms demand” (Art. 1117 C. C.), and he had in the opinion of the judge, the requisite qualifications, and offered sufficient security, he appointed him sole curator of the succession. R. S. 78, t>¿ 12.
The only point we deem it necessary to determine is, whether C. C. Williams, as one of the forced heirs, and the universal legatee of his father, I. C. Williams, deceased, who was a creditor of Thomas E. Vick, became, by the death of his father, a creditor of Vick.
We think he did, in virtue of Articles 866, 867, 934, 936, 939 of the Civil Code, as expounded by this Court in the case of LePage and, others v. The New Orleans Gas Light and Banking Co. and others, 7 Rob. p. 184 ; and Addison v. New Orleans Saving Bank, 15 La. 528.
The other points raised are satisfactorily disposed of by the Judge of the lower Court; and for the reasons by him given and with the opinion expressed by us.
We find no error in the judgment of the lower Court.
It is therefore ordered, adjudged and decreed, that the judgment of the District Court be affirmed, at the costs of the appellant.